DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Sun (US 2016/0359132) and Prushinskiy (US 2013/0169515).
Regarding claim 17, Lee teaches a foldable display device with improved durability and flexibility (Pg. 1, Paragraph [0007]). The foldable device may be formed with a display panel (“a 
Lee is silent with respect to the support member partly defining a first space that is opposite the first protruding portion with respect to the support member.
Sun teaches a cover plate including a plate body having a plurality of grooves configured to assist to bend the plate body to cause the cover plate to have a bending tendency for reducing the radial stress and tangential stress of the curved display apparatus (Abstract). Figure 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foldable display devices of Lee such that the convex portion of the window member is formed with an auxiliary bending structure such as a groove in order to allow for a bending tendency which reduces the radial stress and tangential stress of the display panel of Lee. One of ordinary skill in the art would appreciate that this groove would illustrate the protruding portion with a first space as required by the claim. 
Lee is silent with respect to the cover member defining a second space in which a portion of the first protruding portion resides when the display panel is unbent. 
Prushinskiy teaches a flexible display apparatus that has a decreased stress occurring when the flexible display apparatus is folded or bent (Pg. 1, Paragraph [0010]). The display includes a bending portion configured to be bent and a first groove to be positioned at the bending portion (Pg. 1, Paragraph [0013]). As illustrated in figure 9, the groove may be formed as a rectangle (Figure 9). Figure 16 further illustrates that the opposite side of the apparatus may also have a groove formed similarly to that of the first groove (Pg. 5, Paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the flexible display apparatus of Lee such that the second layer of the window member includes the rectangular grooves in order to decrease the stress occurred when the flexible display is bent as taught by Prushinskiy. Furthermore, one of ordinary skill in the art would appreciate that the second layer being formed with the rectangular grooves as described by Prushinskiy would additionally result in the convex portion of the first layer to extend into the rectangular grooves of the second layer of the window member teaching the 
Furthermore, with respect to the limitation regarding a second portion of the first protruding portion, which includes the first protruding portion and is larger than the first portion when the display panel is bent, Lee teaches the first layer L1 as being formed of a relatively highly stretchable material (Pg. 4, Paragraph [0085]). Therefore, one of ordinary skill in the art would appreciate that when the display panel is bent, the first layer would stretch in the space, which is taught by Prushinskiy, which is formed in the second layer and would result in forming a second portion which is bigger than a first portion.
Regarding claim 18, Lee teaches the foldable device as discussed above with respect to claim 17. Although Lee illustrates the foldable device folded in the direction as illustrated in figure 2B in which the center of curvature is closer to the window member rather than the display panel, one of ordinary skill in the art would appreciate that the foldable device may be folded in the opposite direction such that the center of curvature is closer to the display panel rather than the window member.
Regarding claim 19, Lee teaches the foldable devices as discussed above with respect to claim 17. As discussed above, the display panel may include an image display layer (“the display panel further comprises a display unit therein”). Additionally, the rigid areas may be provided such that they are substantially parallel to each other (“wherein both edges of a surface of the display panel are configures to be bent or folded to face each other”) (Pg. 3, Paragraph [0053]).
Regarding claim 20, Lee teaches the foldable device as discussed above with respect to claim 17. As illustrated in figure 5A, the convex portions extend along the fold line (“the first protruding portion extends in a direction parallel to the bending axis”).
claim 22, Lee in view of Sun teaches the foldable display devices as discussed above with respect to claim 17. As discussed above, the foldable device may be provided with two rigid areas (“a first and a second non-bending area”).
Lee is silent with respect to the cover member defining a second space such that the respective top surfaces of the first and second portions of the of the cover member are separated by the second space and such that the respective bottom surfaces of the first and second protrusions are separated by the space.
Prushinskiy teaches a flexible display apparatus that has a decreased stress occurring when the flexible display apparatus is folded or bent (Pg. 1, Paragraph [0010]). The display includes a bending portion configured to be bent and a first groove to be positioned at the bending portion (Pg. 1, Paragraph [0013]). As illustrated in figure 9, the groove may be formed as a rectangle (Figure 9). Figure 16 further illustrates that the opposite side of the apparatus may also have a groove formed similarly to that of the first groove (Pg. 5, Paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the flexible display apparatus of Lee such that the second layer of the window member includes the rectangular grooves in order to decrease the stress occurred when the flexible display is bent as taught by Prushinskiy. 
Regarding claim 23, Lee in view of Sun teaches the flexible display device as discussed above with respect to claim 17. Lee in view of Sun and Prushinskiy teaches the display device with a rectangular groove in the second layer of the window member as discussed above with respect to claim 22.
One of ordinary skill in the art would appreciate that the convex portion of the first layer would overlap with the rectangular groove in the second layer in the bending area. As such, when the flexible display is bent and unbent, the convex portion in the first layer would be 
Regarding claim 24, Lee teaches the foldable device as discussed above with respect to claim 17. As illustrated in figure 2, the lengths of the display panel and the window member are equivalent in the folding area, however, the window member may have a convex portion in the foldable area which provides the window member with a greater length in the foldable area than the display panel (“a first portion of the support member at the bending area is longer than a second portion of the display panel at the bending area in a direction across the bending axis”).

Claims 25, 27-29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Chang et al. (US 2007/0062639).
Regarding claim 25, Lee teaches a foldable display device with improved durability and flexibility (Pg. 1, Paragraph [0007]). The foldable device may be formed with a display panel (“a display panel”) and a window member (Pg. 3, Paragraph [0058]; Fig. 1; Fig. 2). The panels may be formed with two rigid areas and a foldable region positioned between the two rigid areas (“a bending area at which the display panel is configured to bend or fold around a bending axis and a non-bending area extending from respective edges of the bending area”) (Pg. 3, Paragraph [0057]). The window portion may include a first layer (“support member on the display panel across the bending area and the non-bending areas”) and a second layer, where, as illustrated in figures 5A and 1, the first layer is in contact with the display panel (“a cover member facing the display panel such that at least a portion of the support member is between the display panel and the cover member”) (Pg. 4, Paragraph [0081]; Fig. 5B). The layer L1 may include a convex portion extending in a third direction (Pg. 5, Paragraph [0088]). 

Chang teaches a method for manufacturing a flexible display (Pg. 1, Paragraph [0003]). The display includes a supporting substrate, an adhesive material and a flexible support (Fig. 1B, Pgs. 2-3, Paragraphs [0035] and [0039]). The adhesive portion includes several adhesive substances which are arranged in a discrete arrangement (Pg. 3, Paragraph [0035]). The arrangement of the discrete substrates allows for the prevention of bubbling in the adhesive layer (Pg. 3, Paragraph [0038]). The flexible substrate may be formed as a plastic substrate (Pg. 3, Paragraph [0039]) and the supporting susbtrate may be formed from a refractory material such as a plastic or a glass (Pg. 2, Paragraph [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first layer of Lee, which may be an adhesive material, such that the layer is formed with discrete adhesive substances on a supporting substrate in order to prevent bubbling of the first layer as taught by Chang. Furthermore, one of ordinary skill in the art would appreciate that the discrete adhesive substances would define groove portions between the substances and the supporting substrate provided the adhesive material would overlap the groove and the adhesive portions. Additionally, one of ordinary skill in the art would appreciate that when the flexible display with the window member and the first layer forming the discrete adhesive substances with the groove portions between as taught by Chang is bent, a portion of the display panel would be inserted in the grooves of the first layer of the window member, and 
Regarding claim 27, Lee teaches the foldable device as discussed above with respect to claim 25. Although Lee illustrates the foldable device folded in the direction as illustrated in figure 2B in which the center of curvature is closer to the window member rather than the display panel, one of ordinary skill in the art would appreciate that the foldable device may be folded in the opposite direction such that the center of curvature is closer to the display panel rather than the window member.
Regarding claim 28, Lee teaches the foldable device as discussed above with respect to claim 25. As discussed above, the display panel may include an image display layer (“the display panel further comprises a display unit therein”). Additionally, the rigid areas may be provided such that they are substantially parallel to each other (“wherein both edges of a surface of the display panel are configures to be bent or folded to face each other”) (Pg. 3, Paragraph [0053]).
Regarding claim 29, Lee teaches the foldable device as discussed above with respect to claim 25. As illustrated in figure 5A, the convex portions extend along the fold line (“the first protruding portion extends in a direction parallel to the bending axis”).
Regarding claim 32, Lee teaches the foldable device as discussed above with respect to claim 25. As illustrated in figure 2, the lengths of the display panel and the window member are equivalent in the folding area, however, the window member may have a convex portion in the foldable area which provides the window member with a greater length in the foldable area than the display panel (“a first portion of the support member at the bending area is longer than a second portion of the display panel at the bending area in a direction across the bending axis”).
claim 34, Lee teaches the foldable device as discussed above with respect to claim 25. Lee in view of Chang teaches the first layer of the window member as being formed from the discrete adhesive substances on the supporting substrate. As illustrated in fig. 1B of Chang, the thickness of the adhesive substances and the supporting substrate is equal to the thickness of the grooves between the discrete adhesive substances and the supporting substrate (“wherein a thickness of the base layer and the groove is substantially equal to a thickness of the base layer and the adhesive layer”).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Chang et al. (US 2007/0062639) as applied to claim 25 above, and further in view of Prushinskiy (US 2013/0169515).
Regarding claim 30, Lee teaches the flexible display device as discussed above with respect to claim 25. 
Lee is silent with respect to the cover member defining a space such that the respective top surfaces of the first and second portions of the of the cover member are separated by the second space and such that the respective bottom surfaces of the first and second protrusions are separated by the space.
Prushinskiy teaches a flexible display apparatus that has a decreased stress occurring when the flexible display apparatus is folded or bent (Pg. 1, Paragraph [0010]). The display includes a bending portion configured to be bent and a first groove to be positioned at the bending portion (Pg. 1, Paragraph [0013]). As illustrated in figure 9, the groove may be formed as a rectangle (Figure 9). Figure 16 further illustrates that the opposite side of the apparatus may also have a groove formed similarly to that of the first groove (Pg. 5, Paragraph [0132]).

Regarding claim 31, Lee teaches the flexible displays as discussed above with respect to claims 25 and 30. As illustrated in figure 2A of Sun and figure 16 of Prushinskiy, the auxiliary members with grooves and the rectangular grooves are provided as least in the center of the bending area. As such, one of ordinary skill in the art would appreciate that the grooves of the first layer comprising the discrete adhesive substances would overlap with the rectangular portion of the second layer teaching the limitation of “wherein the groove portion overlaps the space.”

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Chang et al. (US 2007/0062639) as applied to claim 25 above, and further in view of Lee et al. (US 2007/0031642).
Regarding claim 33, Lee teaches the foldable device as discussed above with respect to claim 25. Lee and Chang are silent with respect to the supporting substrate being formed from PET, PEN, PES or polyethylene.
Lee (‘642) teaches an adhesive tape for a flexible display device (Pg. 1, Paragraph [0003]). The tape includes a supporting film and a first adhesive layer on one surface of the supporting film (Pg. 1, Paragraph [0011]). The supporting film may be formed from PET (Pg. 2, Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first layer with the discrete adhesive substances on the supporting . 

Response to Arguments
Applicant’s amendments/cancellation of claim 21, see page 6, filed 2/11/2021, with respect to the 35 U.S.C. 112 rejection of claim 21 has been fully considered and are persuasive. The rejection of 11/12/2020 has been withdrawn. 

Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues that the combination of Lee in view of Sun and Prushinskiy fails to teach each of the limitations of claim 17 in that Prushinskiy teaches the space being located at the lowest layer of the display panel and the edges touch which would fail to anticipate or render obvious the second space required by claim 17.
The examiner notes, however, that Prushinskiy teaches various embodiments for forming the space pointed out by the applicant. The space may be formed in a variety of shapes including a rectangle and may be formed on either the upper or lower surface of the display panel as illustrated in figures 9 and 16 (Pg. 5, Paragraph [0132]). As such, the space may be formed on an upper surface of layer 2 of Lee in the shape of a rectangle which would meet the limitation of claim 17 regarding the second space. 
Furthermore, with respect to the newly presented limitation in claim 17 regarding the second portion of the first protruding portion being larger than the first portion when the display panel is bent, it appears as though this limitation is dependent on the materials for forming the protruding portion. Lee teaches the first layer, which is considered to be equivalent to the support member, as being formed from a highly stretchable material (See Rejection of 
On pages 8-10, applicant argues that Chang fails to teach the grooves required by the claim such that the adhesive substances do not form long channels being grooves and are instead discrete substances. 
[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
However, the examiner notes that figures 2C and 1B of Chang illustrate grooves such that they illustrate spaces between the discrete adhesive substances which are long and narrow depressions or channels as illustrated below. 

Therefore, the examiner contends that Chang does teach the groove portions as required by claim 25. The current action is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783